Case 2:15-cv-06633-CAS-SS Document 408 Filed 04/10/19 Page 1 of 2 Page ID #:9630


     Jeffrey N. Pomerantz, Esq. (CA Bar No. 143717)
 1   Jeffrey L. Kandel (CA Bar No. 115832)
     PACHULSKI STANG ZIEHL & JONES LLP
 2   10100 Santa Monica Boulevard, 13th Floor
     Los Angeles, CA 90067
 3   Telephone: 310-277-6910 / Facsimile: 310-201-0760
     E-mail: jpomerantz@pszjlaw.com; jkandel@pszjlaw.com
 4
     James W. Walker (admitted pro hac vice)
 5   Cameron A. Welch (admitted pro hac vice)
     Eric S. Latzer (admitted pro hac vice)
 6   COLE SCHOTZ P.C.
     901 Main Street, Suite 4120
 7   Dallas, TX 75202
     Telephone: 469-557-9390 / Facsimile: 469-533-0361
 8   E-mail: jwalker@coleschotz.com; cwelch@coleschotz.com; elatzer@coleschotz.com
 9   Attorneys for Plaintiff, The
     Wimbledon Fund, SPC (Class TT)
10

11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13                               WESTERN DIVISION
14   THE WIMBLEDON FUND, SPC (CLASS            C.D. Cal. Consolidated Case No. 2:15-
     TT),
15                                             cv-6633-CAS-AJWx
                           Plaintiff,
16
                                               PLAINTIFF’S NOTICE OF
     vs.
17                                             MOTION FOR SUMMARY
     GRAYBOX, LLC; INTEGRATED                  JUDGMENT
18   ADMINISTRATION; EUGENE SCHER,
     AS TRUSTEE OF BERGSTEIN TRUST;
19   CASCADE TECHNOLOGIES CORP., and           Hearing:
     THE LAW OFFICES OF HENRY N.               Date: May 13, 2019
20   JANNOL,
                                               Time: 10:00 a.m.
21                         Defendants.         Location: Courtroom 8D
22                                             Judge: The Honorable
     THE WIMBLEDON FUND, SPC (CLASS            Christina A. Snyder
23
     TT),
                                               Trial date: June 25, 2019
24
                           Plaintiff,

25
     vs.

26
     DAVID BERGSTEIN; JEROME
     SWARTZ; AARON GRUNFELD; and
27
     KIARASH JAM.,

28
                           Defendants.
Case 2:15-cv-06633-CAS-SS Document 408 Filed 04/10/19 Page 2 of 2 Page ID #:9631



 1
           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2
           PLEASE TAKE NOTICE that on May 13, 2019, or as soon thereafter as may
 3
     be heard before the Honorable Christina A. Snyder, in Court Room 8D of the above-
 4
     entitled Court located at 350 W. First Street, Los Angeles, California 90012, Plaintiff
 5
     The Wimbledon Fund, SPC (Class TT) (“Class TT”) will and hereby does move,
 6
     pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1, for summary
 7
     judgment against defendants Kiarash Jam (“Jam”) and Integrated Administration
 8
     (“IA”).
 9
           Pursuant to Local Rule 7-3, on April 1, 2019, Class TT’s counsel, James W.
10
     Walker and Eric S. Latzer, conferred with Jam and IA’s counsel, David Wiechert and
11
     William Migler, regarding Class TT’s filing of this Motion. Counsel thoroughly
12
     discussed the substance of the contemplated motion and any potential resolution.
13
           This Motion is based upon this Notice, the Memorandum of Points and
14
     Authorities, the Declaration of James W. Walker, and the Statement of
15
     Uncontroverted Facts and Conclusions of Law, and such further evidence and/or
16
     argument as may be presented at or prior to the hearing on the Motion.
17

18   Dated: April 10, 2019           PACHULSKI STANG ZIEHL & JONES LLP
19                                       -and-
                                     COLE SCHOTZ P.C.
20

21
                                            By: /s/ James W. Walker
22                                          James W. Walker (admitted pro hac vice)
23                                          Cameron A. Welch (admitted pro hac vice)
                                            Eric S. Latzer (admitted pro hac vice)
24                                          Attorneys for Plaintiff,
25                                          The Wimbledon Fund, SPC (Class TT)

26

27

28

                                                1
